     Case 1:19-cv-01201-DAD-EPG Document 25 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   T.G., a minor child by and through his              No. 1:19-cv-01201-NONE-EPG
     guardian ad litem, Teresa Gross,
12
                         Plaintiff,
13                                                       ORDER GRANTING MOTION TO DISMISS
             v.
14
     MARIPOSA COUNTY UNIFIED
15   SCHOOL DISTRICT,                                    (Doc. No. 22.)
16                       Defendant.
17

18           On July 22, 2020, the undersigned adopted the magistrate judge’s recommendation to

19   grant the parties’ petition to approve the minor plaintiff’s compromise. (Doc. No. 18). On July

20   24, 2020, the parties indicated in a joint status report that they intended to dismiss the action after

21   payments pursuant to the compromise were made. (Doc. No. 20). On September 9, 2020,

22   plaintiff filed an unopposed motion to dismiss, indicating that all of the necessary payments had

23   been made and seeking to dismiss the action with prejudice. (Doc. No. 22).

24           Because the dismissal request was signed only by plaintiff and comes after defendant filed

25   an answer, the motion cannot be considered under Federal Rule of Civil Procedure 41(a)(1)(A).

26   However, it is appropriate to consider the motion under Federal Rule of Civil Procedure 41(a)(2),

27   which permits dismissal by court order at the plaintiff's request “on terms that the court considers

28   proper.” Here, the parties’ joint status report anticipated that plaintiff only will file a request for
                                                        1
     Case 1:19-cv-01201-DAD-EPG Document 25 Filed 09/24/20 Page 2 of 2

 1   dismissal once all payments have cleared. (Doc. No. 20.) Under the circumstances, the court

 2   concludes that all parties have consented to dismissal on the terms presented.

 3          Accordingly, plaintiff’s request for dismissal of this entire action with prejudice (Doc. No.

 4   22) is GRANTED. The Clerk of Court is directed to assign a district judge to this matter for the

 5   purpose of closure and to close this case.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     September 24, 2020
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
